Filed by UAL Corporation Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: Continental Airlines, Inc. Commission File No.: 1-10323 Let’s Fly Together May 3, 2 Important Information For Investors And Stockholders This communication does not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval.The proposed merger of equals transaction between UAL Corporation (“UAL”) and Continental Airlines, Inc. (“Continental”) will be submitted to therespective stockholders of UAL and Continental for their consideration.UAL will file with the Securities and Exchange Commission (“SEC”) aregistration statement on Form S-4 that will include a joint proxy statement of Continental and UAL that also constitutes a prospectus of UAL.UALand Continental also plan to file other documents with the SEC regarding the proposed transaction.INVESTORS AND SECURITY HOLDERS OFCONTINENTAL ARE URGED TO READ THE JOINT PROXY STATEMENT/PROSPECTUS AND OTHER RELEVANT DOCUMENTS THAT WILLBE FILED WITH THE SEC CAREFULLY AND IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAINIMPORTANT INFORMATION ABOUT THE PROPOSED TRANSACTION.Investors and stockholders will be able to obtain free copies of the jointproxy statement/prospectus and other documents containing important information about UAL and Continental, once such documents are filed withthe SEC, through the website maintained by the SEC at http://www.sec.gov. Copies of the documents filed with the SEC by UAL will be availablefree of charge on UAL’s website at www.united.com under the tab “Investor Relations” or by contacting UAL’s Investor Relations Department at(312) 997-8610.Copies of the documents filed with the SEC by Continental will be available free of charge on Continental’s website atwww.continental.com under the tab “About Continental” and then under the tab “Investor Relations” or by contacting Continental’s InvestorRelations Department at (713) 324-5152. UAL, Continental and certain of their respective directors and executive officers may be deemed to be participants in the solicitation of proxies fromthe stockholders of Continental in connection with the proposed transaction.Information about the directors and executive officers of Continental isset forth in its proxy statement for its 2010 annual meeting of stockholders, which was filed with the SEC on April23, 2010.Information about thedirectors and executive officers of UAL is set forth in its proxy statement for its 2010 annual meeting of stockholders, which was filed with the SECon April 30, 2010.These documents can be obtained free of charge from the sources indicated above.Other information regarding theparticipants in the proxy solicitation and a description of their direct and indirect interests, by security holdings or otherwise, will be contained in thejoint proxy statement/prospectus and other relevant materials to be filed with the SEC when they become available. Reconciliation of Non-GAAP Financial Measures Financial measures highlighted in this presentation may be considered non-GAAP financial measures such as Earnings Before Income Tax,Depreciation, Amortization, and Rent (“EBITDAR”) Margin excluding special items. Comparable GAAP financial measures and a reconciliation ofGAAP financial measures to non-GAAP financial measures are available in the Appendix to this presentation. 3 Forward-Looking Statements Cautionary Statement Regarding Forward-Looking Statements This communication contains “forward-looking statements” within the meaning of the safe harbor provisions of the Private Securities LitigationReform Act of 1995 that are not limited to historical facts, but reflect Continental’s and UAL’s current beliefs, expectations or intentions regardingfuture events.Words such as “may,” “will,” “could,” “should,” “expect,” “plan,” “project,” “intend,” “anticipate,” “believe,” “estimate,” “predict,”“potential,” “pursue,” “target,” “continue,” and similar expressions are intended to identify such forward-looking statements.These forward-lookingstatements include, without limitation, Continental’s and UAL’s expectations with respect to the synergies, costs and other anticipated financialimpacts of the proposed transaction; future financial and operating results of the combined company; the combined company’s plans, objectives,expectations and intentions with respect to future operations and services; approval of the proposed transaction by stockholders and bygovernmental regulatory authorities; the satisfaction of the closing conditions to the proposed transaction; and the timing of the completion of theproposed transaction. All forward-looking statements involve significant risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements, many of which are generally outside the control of Continental and UAL and are difficult to predict.Examples of such risksand uncertainties include, but are not limited to, (1) the possibility that the proposed transaction is delayed or does not close, including due to thefailure to receive required stockholder or regulatory approvals, the taking of governmental action (including the passage of legislation) to block thetransaction, or the failure of other closing conditions, and (2) the possibility that the expected synergies will not be realized, or will not be realizedwithin the expected time period, because of, among other things, significant volatility in the cost of aircraft fuel, the high leverage and othersignificant capital commitments of Continental and UAL, the ability to obtain financing and to refinance the combined company’s debt, the ability ofContinental and UAL to maintain and utilize their respective net operating losses, the impact of labor relations, global economic conditions,fluctuations in exchange rates, competitive actions taken by other airlines, terrorist attacks, natural disasters, difficulties in integrating the twoairlines, the willingness of customers to travel by air, actions taken or conditions imposed by the U.S. and foreign governments or other regulatorymatters, excessive taxation, further industry consolidation and changes in airlines alliances, the availability and cost of insurance and public healththreats. UAL and Continental caution that the foregoing list of factors is not exclusive.
